Citation Nr: 0503364	
Decision Date: 02/09/05    Archive Date: 02/22/05	

DOCKET NO.  04-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's service is a bar to 
Department of Veterans Affairs benefits, except health care.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, that denied the benefit sought 
on appeal.  The appellant, who had service in the Indiana 
National Guard between November 1979 and November 1980 
including a period of active duty for training from February 
1980 to May 1980, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the July 2002 administrative decision concluded that 
the appellant's character of discharge in November 1980 was 
considered to be under dishonorable conditions and thus a bar 
to VA benefits, except health care.  However, after the 
appellant's claim was certified to the Board in March 2004, 
the VA General Counsel issued a precedent decision addressing 
the matter of the character of discharge of a National Guard 
Member.  See VAOPGCPREC 6-2004 (July 12, 2004).  

In that opinion the General Counsel stated that:  "National 
Guard service itself does not constitute active service.  
Because National Guard service itself is not active service 
and the particular ADT [Active Duty for Training] during 
which an individual incurs disability is active service, the 
relevant inquiry under the statutory scheme, which premises 
veteran status on the character of discharge or release from 
active service, is not the character of discharge from an 
individual's National Guard service as a whole, but rather 
the character of discharge from that portion of the 
individual's service that qualifies as a active service for 
VA purposes, i.e., the period or periods of ADT during which 
the individual was disabled by injury or disease in the line 
of duty."  VAOPGCPREC 6-2004, paragraph 4.  

As noted above, the RO considered the entire period of the 
appellant's National Guard service.  However, it is now clear 
that the relevant period of time for purposes of this appeal 
is the appellant's period of active duty training from 
February 1980 to May 1980.  As the RO has not adjudicated the 
issue of the character of the appellant's service for his 
specific period of active service during ADT, this matter 
must be addressed on remand.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the appellant if further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

The RO should adjudicate the issue of 
whether the character of the appellant's 
active duty for training in the National 
Guard from February 13, 1980 to 
May 30, 1980 is a bar to VA benefits 
except health care.  In readjudicating 
this issue, the RO should consider the 
guidance provided in the VA General 
Counsel Opinion VAOPGCPREC 6-2004 (July 
12, 2004).  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  If, 
however, this matter is resolved 
favorably to the appellant, the RO should 
proceed to adjudicate the veteran's claim 
for service connection for a perforated 
eardrum and loss of hearing in the left 
ear.  The veteran should be notified of 
that determination and of his appellate 
rights and the need to submit a Notice of 
Disagreement and a Substantive Appeal 
after the issuance of a Statement of the 
Case if the claim for service connection 
is denied.

The purpose of this REMAND is to obtain additional 
adjudication and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
as this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




